United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 November 25, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60153
                          Summary Calendar


FOUAD MOH D. ALNIMER, NURA FOUAD ALNIMER;
OSAMA FOUAD ALNIMER; RABAH MAHMOUD HAMDAN;
YASMIN FOUAD ALNIMER; M. YASSER FOUAD ALNIMER,

                                    Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A77 877 578
                         BIA No. A72 453 016
                         BIA No. A72 453 017
                         BIA No. A77 877 579
                         BIA No. A77 877 580
                         BIA No. A77 877 581
                        --------------------

Before JOLLY, WIENER, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Fouad Moh D. Alnimer, his wife, and his four children, all

citizens of Jordan, petition for review of an order from the

Board of Immigration Appeals ("BIA") summarily affirming the

immigration judge's ("IJ") decision to deny their application for

asylum, withholding of removal, and relief under the Convention

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60153
                                 -2-

Against Torture ("CAT").    The Alnimers first argue that the BIA's

procedure for Affirmance Without Opinion ("AWO") results in a

systematic "churning out" of AWOs that prejudices their statutory

right to appeal and that the BIA improperly used the AWO

procedure in this case.    We have already held that the AWO

procedure does not lead to the inference that the BIA did not

conduct the required review and does not violate due process, and

we find no error in the present case.      See Soadjede v. Ashcroft,

324 F.3d 830, 832 (5th Cir. 2003).

     The Alnimers also argue that they established past

persecution and a well-founded fear of future persecution

primarily because of threatening telephone calls they received

from Iraqis while in Jordan from 1990 to 1999 and because the

Jordanian government forced Mr. Alnimer to close a weekly

newspaper.   After reviewing the record and the briefs, we

conclude that the decision is supported by substantial evidence

and that the evidence in the record does not compel a conclusion

contrary to that reached by the IJ and BIA.     See INS v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992); Mikhael v. INS,

115 F.3d 299, 302 (5th Cir. 1997).    We also note that, with

respect to the CAT, the Alnimers conceded in their brief before

the BIA that the evidence was insufficient to obtain protection

under this provision.

     The petition for review is DENIED.